DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 06/07/2019.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 12-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panjwani et al. (20140327995 and hereinafter as Pan)

Regarding claim 1. Pan teaches a method [method by structure in fig 2-3] for monitoring an electromechanical component [102] of an automation system [system of fig 2-3], comprising: 
sensing a current mechanical state variable of the electromechanical component [¶39 control senses temperature with 134]; 
sensing a current electrical state variable of the electromechanical component [¶25, ¶39, control senses current with 122]; 
and determining a state [see ¶40 shows controller 106 determines if 102 is open or close] of the electromechanical component based at least in part on a behaviour model [behaviour model has been interpreted as any equivalent model that collect data to perform an action, thus Controller 106 is equivalent to a behaviour mode claimed] of the electromechanical component, wherein the behaviour model takes into account an effect [i.e. result of sense data shown in ¶38-¶40] of the sensed current mechanical state variable on the sensed current electrical state variable .  

Regarding claim 2. Pan teaches the method according to Claim 1, wherein the electromechanical component is a relay [102 includes a relay, ¶21].  

[i.e. 134, ¶39], an ambient temperature of the electromechanical component, a movement speed of an element of the electromechanical component, a contact force of a contact of the electromechanical component, or a release force of a contact of the electromechanical component. 
 
Regarding claim 4. Pan teaches the method according to Claim 1, wherein sensing the current mechanical state variable comprises sensing an electrical variable of the electromechanical component [temp sensed by 134].  
Regarding claim 5. Pan teaches the method according to Claim 4, wherein the electrical variable is comprises one or more of: a load current, a change in a load current, a current through the electromagnetic component [i.e. current flowing in 102 ¶39].  

Regarding claim 6. Pan teaches the method according to Claim 1, wherein the behaviour model is associated with the electromechanical component, wherein the behaviour model provides a profile of the electrical state variable as a function of the [106 is associated with 102 and 106 sends profile, i.e. control to 102].  

Regarding claim 7. Pan teaches the method according to Claim 1, wherein the state [i.e. ON/OFF] of the electromechanical component is determined by running a behaviour simulation [i.e. this has been interpreted as executable instructions, see ¶33-¶34] of the electromechanical component, wherein the behaviour simulation implements the behaviour model [instructions are implement for 106].  

Regarding claim 8. Pan teaches the method according to Claim 1, further comprising displaying the determined state of the electromechanical component, on a display device [¶36].  

Regarding claim 9. Pan teaches the method according to Claim 1, further comprising generating a control signal [output of 106] for controlling the electromechanical component in response to the determined state of the electromechanical component, and controlling the electromechanical component (200) using the generated control signal [¶25].  

[122 and 134 are part of 134].  

Regarding claim 12. Pan teaches an electromechanical component [fig 2-3] comprising: 
a sensing device [122 with 134], which is configured to sense a current mechanical state variable of the electromechanical component and a current electrical state variable of the electromechanical components [¶25, ¶39, control senses current with 122 and 134 sense temp]; 
and a communication interface [remote-interface unit disclose in ¶51], which is configured to transmit the sensed current mechanical state variable and the sensed current electrical state variable to a remote data processing device [sense data is store and transmitted to remote location] via a communication network [comms interface, has a comms network between remote interface and comms interface] for determining a state [i.e. parameters of 102] of the electromechanical component on the basis of a behaviour model [106] of the electromechanical component, wherein the behaviour model [behaviour model has been interpreted as any equivalent model that collect data to perform an action, thus Controller 106 is equivalent to a behaviour mode claimed] takes into account an effect [i.e. result of sense data shown in ¶38-¶40] of the sensed current mechanical state variable on the sensed current electrical state variable, and wherein [measured data is use to interpret state of 102, ¶51].

Regarding claim 13. Pan teaches the electromechanical component according to Claim 12, further comprising a display device configured to display the sensed state [¶36].  

Regarding claim 14. Pan teaches the electromechanical component according to Claim 12, further comprising a control device [128] configured to generate a control signal [output of 128] for controlling the electromechanical component in response to the sensed state and to control the electromechanical component using the generated control signal [122 indirectly controls 128].  

Regarding claim 15. Pan teaches a non-transitory computer-readable medium [implicit 108 is a memory assembly ¶36] comprising executable by a processor [108 works with a processor, ¶34] to: sense a current mechanical state variable  [¶39 control senses temperature with 134] of an electromechanical component [102] of an automation system [system of fig 2-3]; 
[¶25, ¶39, control senses current with 122] of the electromechanical component; and determine a state [i.e. parameters of 102] of the electromechanical component based at least in part on a behaviour model [behaviour model has been interpreted as any equivalent model that collect data to perform an action, thus Controller 106 is equivalent to a behaviour mode claimed] of the electromechanical component, wherein the behaviour model takes into account an effect [i.e. result of sense data shown in ¶38-¶40] of the sensed current mechanical state variable on the sensed current electrical state variable.  

Regarding claim 16. Pan teaches the non-transitory computer-readable medium of claim 15, wherein the wherein the current mechanical state variable includes one or more of the following mechanical state variables: a bounce of a contact of the electromechanical component, a bounce duration of a bounce of a contact of the electromechanical component, a number of bounces of a contact of the electromechanical component, a temperature of an element of the electromechanical component [i.e. 134, ¶39], an ambient temperature of the electromechanical component, a movement speed of an element of the electromechanical component, a contact force of a contact of the electromechanical component, or a release force of a contact of the electromechanical component.

Application No. To be assignedfurther executable by the processor to sense an electrical variable [i.e. voltage ¶40] of the electromechanical component.  

Regarding claim 18. Pan teaches the non-transitory computer-readable medium of claim 17, wherein the electrical variable comprises one or more of: a load current, a change in a load current, a current through the electromagnetic component [i.e. current flowing in 102 ¶39], or a voltage of the electromechanical component.

Regarding claim 19. Pan teaches the non-transitory computer-readable medium of claim 15, wherein the behaviour model is associated with the electromechanical component, wherein the behaviour model provides a profile of the electrical state variable as a function of the mechanical state variable [106 is associated with 102 and 106 sends profile, i.e. control to 102].    

Regarding claim 20. Pan teaches the non-transitory computer-readable medium of claim 15, wherein the program code is further executable by a processor [i.e. CPU working with 108] to display the determined state of the electromechanical component on a display device [¶36].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11 rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Biswas et al. (20150276877)
Regarding claim 11. Pan teaches the method according to Claim 1.
However, Pan does not explicitly mention a device further comprising transmitting the sensed current mechanical state variable and the sensed current electrical state variable from the electromechanical component to a remote data processing device via a communication network, and wherein the state of the electromechanical component is sensed by the remote data processing device and transmitted to the electromechanical component. 
Biswas teaches a device further comprising transmitting the sensed current mechanical state variable and the sensed current electrical state variable from the electromechanical component to a remote data processing device [i.e. remote monitoring device shown in ¶43] via a communication network, and wherein the state of the electromechanical component is sensed by the remote data processing device and transmitted to the electromechanical component [implicit since communication interface also communicates current information and circuit breaker parameters, ¶43].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a remote access communication network as shown in Biswas in order to successfully troubleshoot from a different location which helps in faster trouble shooting and reduce travel cost.



Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839